PER CURIAM.
On December 19, 1999, the trial court granted the respondent’s motion to suppress; the State then announced a nolle prosse of the action. On December 22, 1999, the State filed a motion for rehearing. The trial court took the motion under advisement, but expressed some doubt as to whether it still had jurisdiction over the matter. The respondent seeks a writ of prohibition from this court to prevent the trial court from proceeding.
The State now agrees that once it announced a nolle prosse, no charges remained pending and the trial court was divested of jurisdiction. See State v. Braden, 375 So.2d 49, 50 (Fla. 2d DCA 1979)(“As a general proposition, everything which occurs in a proceeding subsequent to the fifing of a nolle prosse by the state is a nullity.”).
We find it unnecessary to issue the formal writ.